DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-10 directed to species non-elected without traverse.  Accordingly, claims 5-10 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claims 5-10 are cancelled.

Allowable Subject Matter
Claims 1-4 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
1, the closest prior art references, Watanabe (US 2003/0039325 A1) (hereinafter Watanabe) and Murashima (US 7,779,687 B2) (hereinafter Murashima), teach various limitations found in the claim, as described in the Office Action mailed 10 December 2020. The prior art fails to teach or provide motivation for wherein the detector further comprises a catch and release mechanism configured to catch the first mechanical vibrator in vibration and release the caught first mechanical vibrator to start vibration of the first mechanical vibrator such that the first controller circuitry causes the first mechanical vibrator to start vibrating in the first direction by the catch and release mechanism in synchronization with the clock signal and continue the started vibration for the period during which the filter performs the moving average process, in combination with the rest of the limitations found in the claim.
Regarding claims 2-4 and 11-18, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861